Citation Nr: 0400468	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  97-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a myocardial infarction.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a morphine overdose, to include anxiety and 
shortness of breath.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disability manifested by a low heart rate, alternating high 
and low blood pressure, fatigue, insomnia, restlessness, 
nausea, lightheadedness, and dizziness.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a rash of the hands, feet, and legs.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disorder, diagnosed as an adjustment disorder 
with anxious and depressed mood.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
anginal pains.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a chronic headache disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to August 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


REMAND

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected. 38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.385 (2003).

Applicable regulations provide that, in determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately. 
38 C.F.R. § 3.358(b)(c).  In determining whether additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, or medical or surgical treatment, 
the following considerations will govern: It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of 
existing disease or injury and not merely coincidental 
therewith; and the mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical or surgical 
treatment. Id.

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability." The 
revisions became effective October 1, 1997. The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions.

The veteran's representative has indicated that not all 
pertinent VA medical records have been obtained.  In April 
2001, the Board remanded this matter to the RO for further 
evidentiary development.  The record indicates that Vol. I of 
the veteran's VA treatment records cannot be located.  

In conjunction with the veteran's claim for compensation 
benefits for headaches, skin, and psychiatric disorders, the 
veteran underwent neurological, dermatological, and 
psychiatric VA examinations in February 1997.  In view of the 
nature of these disorders, the Board finds that current 
evaluations with an opinion are warranted.  The Board also 
finds that all current treatment records should be obtained. 

In a notice letter of February 2002, the veteran was notified 
of the Veterans Claims Assistance Act of 2000.  In this 
connection, the Board notes that a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Veterans Benefits Act 
of 2003, P.L. 108- __ ,Section 701 (H.R. 
2297, December 16, 2003).

2.  The RO is requested to obtain copies of 
the treatment records form the Jackson VA 
Medical Center covering the period from April 
2003 to the present

3.  A VA examination should be conducted by a 
neurologist to determine the nature, 
severity, and etiology of the reported 
headaches.  The claims folder should be made 
available to the examiner prior to the 
examination.  All tests deemed necessary 
should be performed.  The examiner is 
requested to indicate whether the veteran has 
a chronic headache disorder.  If yes, do the 
headaches represent additional disability 
related to the VA treatment during the 
September 1996 hospitalization, to include 
associated medications?  

If the examiner finds additional disability 
the examiner should furnish an opinion as to 
whether such additional disability is: (1) 
causally related to the September 1996 VA 
treatment; (2) merely coincidental with that 
treatment; (3) is a continuance or natural 
progress of the condition for which the 
veteran underwent treatment; or, (4) is the 
certain or near certain result of the 
treatment.  The examiner should be informed 
that negligence is not a consideration in 
this case.  A complete rational for any 
opinion expressed should be included in the 
report.

3.  A VA examination should be conducted by a 
dermatologist to determine the nature, 
severity, and etiology of any skin disorder.  
The claims folder should be made available to 
the examiner prior to the examination.  All 
tests deemed necessary should be performed.  
The examiner is requested to indicate if the 
veteran has a current skin disorder.  If yes, 
does the skin disorder represent additional 
disability related to the VA treatment during 
the September 1996 hospitalization?  If the 
examiner finds additional disability the 
examiner should furnish an opinion as to 
whether such additional disability is: (1) 
causally related to the September 1996 VA 
treatment; (2) merely coincidental with that 
treatment; (3) is a continuance or natural 
progress of the condition for which the 
veteran underwent treatment in September 
1996; or, (4) is the certain or near certain 
result of the September 1996 treatment.  The 
examiner should be informed that negligence 
is not a consideration in this case.  A 
complete rational for any opinion expressed 
should be included in the report.

4.  A VA examination should be conducted by a 
VA psychiatrist to determine the nature, 
severity, and etiology of any psychiatric 
disorder.  The claims folder should be made 
available to the examiner prior to the 
examination.  All tests deemed necessary 
should be performed.  The examiner is 
requested to indicate whether the veteran has 
a current acquired psychiatric disorder.  If 
yes, does the psychiatric disorder represent 
additional disability related to the VA 
treatment during the September 1996 
hospitalization?  If the examiner finds 
additional disability the examiner should 
furnish an opinion as to whether such 
additional disability is: (1) causally 
related to the September 1996 VA treatment; 
(2) merely coincidental with that treatment; 
(3) is a continuance or natural progress of 
the condition for which the veteran underwent 
treatment in September 1996; or, (4) is the 
certain or near certain result of the 
September 1996 treatment.  The examiner 
should be informed that negligence is not a 
consideration in this case.  A complete 
rational for any opinion expressed should be 
included in the report.


5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement Of The Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be allowed 
for response.

The case should then be returned to the Board for review, if 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition of this case.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




